 Case 2:19-bk-24804-VZ             Doc 367 Filed 02/24/20 Entered 02/24/20 13:52:48                            Desc
                                    Main Document     Page 1 of 6


 1   Richard M. Pachulski (CA Bar No. 90073)
     Jeffrey W. Dulberg (CA Bar No. 181200)
 2   Malhar S. Pagay (CA Bar No. 189289)
     PACHULSKI STANG ZIEHL & JONES LLP
 3   10100 Santa Monica Blvd., 13th Floor
     Los Angeles, California 90067
 4   Telephone: 310/277-6910
     Facsimile: 310/201-0760
 5   E-mail: rpachulski@pszjlaw.com
             jdulberg@pszjlaw.com
 6           mpagay@pszjlaw.com
 7   [Proposed] Attorneys for Debtor and Debtor in Possession
 8                                    UNITED STATES BANKRUPTCY COURT
 9
                                       CENTRAL DISTRICT OF CALIFORNIA
10
                                                LOS ANGELES DIVISION
11
     In re:                                                Case No. 2:19-bk-24804-VZ
12
     YUETING JIA,1                                         Chapter 11
13
                                                           STIPULATION TO CONTINUE HEARING ON
14                                                         MOTION TO DISMISS DEBTOR’S CHAPTER 11
                                Debtor.                    CASE BY CREDITOR SHANGHAI LAN CAI
15                                                         ASSET MANAGEMENT CO., LTD.
16                                                         [Relates to Docket Nos. 358, 359, and 360]
17
                                                           Current Hearing:
18                                                         Date: March 17, 2020
                                                           Time: 11:00 a.m.
19                                                         Place: Courtroom 1368
                                                                  Edward R. Roybal Federal Building
20
                                                                  255 East Temple Street
21                                                                Los Angeles, Ca 90012
                                                           Judge: Honorable Vincent P. Zurzolo
22
                                                           Proposed Hearing:
23                                                         Date: March 19, 2020
                                                           Time: 9:30 a.m.
24
                                                           Place: Courtroom 1368
25                                                                Edward R. Roybal Federal Building
                                                                  255 East Temple Street
26                                                                Los Angeles, Ca 90012
                                                           Judge: Honorable Vincent P. Zurzolo
27

28   1
       The last four digits of the Debtor’s federal tax identification number are 8972. The Debtor’s mailing
     address is 91 Marguerite Drive, Rancho Palos Verdes, CA 90275.

     DOCS_LA:327740.1 46353/002
 Case 2:19-bk-24804-VZ         Doc 367 Filed 02/24/20 Entered 02/24/20 13:52:48             Desc
                                Main Document     Page 2 of 6


 1          This Stipulation is entered into by and between movant, Shanghai Lan Cai Asset

 2   Management Co., Ltd. (“SLC”) through its counsel of record, Lesnick Prince & Pappas LLP,

 3   Yueting Jia, chapter 11 debtor and debtor in possession herein (the “Debtor”) through his counsel of

 4   record, Pachulski Stang Ziehl & Jones LLP, and the Official Committee of Unsecured Creditors

 5   through its counsel of record, Polsinelli LLP (the “Committee, and together with SLC and the

 6   Debtor, the “Parties”), that the hearing regarding the Motion to Dismiss the Debtor’s Chapter 11

 7   Case By Creditor Shanghai Lan Cai Asset Management Co., Ltd. (the “Motion”) [Docket No. 358],

 8   in accordance with the following facts and recitals:

 9                                                       RECITALS

10          A.      At the status hearing held on January 23, 2020, the Court set a continued status

11   conference (the “Continued Status Conference”) for March 19, 2020 at 9:30 a.m.

12          B.      On February 21, 2020, creditor Shanghai Lan Cai Asset Management Co., Ltd. filed a

13   Motion to Dismiss Debtor’s Chapter 11 Case (the “Motion”) [Docket No. 358], set to be heard on

14   March 17, 2020 at 11:00 a.m.

15          C.      The Parties recognize and agree that in the interests of judicial economy the hearing

16   on the Motion should be conducted at the same date and time as the Continued Status Conference.

17          NOW THEREFORE, the Parties have conferred and stipulate as follows:

18                                                   STIPULATION

19          1.      The Parties request to have the Motion heard on March 19, 2020 at 9:30 a.m., which

20   is the same date and time as the Continued Status Conference.

21          IN WITNESS WHEREOF, counsel for SLC, the Debtor, and the Committee have executed

22   this Stipulation as of the dates set forth below.

23

24

25

26

27

28                                [Remainder of Page Intentionally Left Blank]

                                                         2
     DOCS_LA:327740.1 46353/002
 Case 2:19-bk-24804-VZ       Doc 367 Filed 02/24/20 Entered 02/24/20 13:52:48         Desc
                              Main Document     Page 3 of 6


 1   Dated: February __, 2020                     LESNICK PRINCE & PAPPAS LLP

 2
                                                  By: _________________________________
 3                                                        CHRISTOPHER E. PRINCE

 4                                                Attorneys for Shanghai Lan Cai Asset
                                                  Management Co., Ltd.
 5

 6                   24 2020
     Dated: February __,                          PACHULSKI STANG ZIEHL & JONES LLP

 7
                                                  By:      /s/Jeffrey W. Dulberg
 8                                                        RICHARD M. PACHULSKI
                                                          JEFFREY W. DULBERG
 9                                                        MALHAR S. PAGAY
10                                                Attorneys for Yueting Jia
11
     Dated: February __, 2020                     POLSINELLI LLP
12

13                                                By: __________________________________
                                                         RANDYE B. SOREF
14                                                       TANYA BEHNAM
15                                                Attorneys for the Official Committee of
                                                  Unsecured Creditors
16

17

18

19

20

21

22

23

24

25

26

27

28


     DOCS_LA:327740.1 46353/002                  3
Case 2:19-bk-24804-VZ   Doc 367 Filed 02/24/20 Entered 02/24/20 13:52:48   Desc
                         Main Document     Page 4 of 6
            Case 2:19-bk-24804-VZ                 Doc 367 Filed 02/24/20 Entered 02/24/20 13:52:48                                       Desc
                                                   Main Document     Page 5 of 6

                                       To PROOF OF SERVICE OF DOCUMENT
 I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                           10100 Santa Monica Boulevard, 13th Floor, Los Angeles, CA 90067

 A true and correct copy of the foregoing document entitled (specify): STIPULATION TO CONTINUE HEARING ON
 MOTION TO DISMISS DEBTOR’S CHAPTER 11 CASE BY CREDITOR SHANGHAI LAN CAI ASSET MANAGEMENT
 CO., LTD. will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d);
 and (b) in the manner stated below:

 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
 Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 February 24, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
 the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
 below:


                                                                                          Service information continued on attached page

 2. SERVED BY UNITED STATES MAIL:
 On (date) February 24, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy
 case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
 class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
 will be completed no later than 24 hours after the document is filed.


                                                                                          Service information continued on attached page

 3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
 each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) February 24, 2020, I served the
 following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such
 service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
 personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.


  VIA PERSONAL DELIVERY
  United States Bankruptcy Court
  Central District of California
  Attn: Hon. Vincent Zurzolo
  Edward R. Roybal Federal Bldg./Courthouse
  255 East Temple Street, Suite 1360
  Los Angeles, CA 90012

                                                                                          Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 February 24, 2020            Nancy H. Brown                                                  /s/ Nancy H. Brown
 Date                         Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:327335.1 46353/002
        Case 2:19-bk-24804-VZ                Doc 367 Filed 02/24/20 Entered 02/24/20 13:52:48                                       Desc
                                              Main Document     Page 6 of 6


SERVICE INFORMATION FOR CASE NO. 2:19-bk-24804-VZ
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

        Tanya Behnam tbehnam@polsinelli.com, tanyabehnam@gmail.com
        Jerrold L Bregman ecf@bg.law, jbregman@bg.law
        Jeffrey W Dulberg jdulberg@pszjlaw.com
        Stephen D Finestone sfinestone@fhlawllp.com
        Alexandra N Krasovec krasovec.alexandra@dorsey.com, claridge.vanessa@dorsey.com
        Ben H Logan blogan@omm.com
        David W. Meadows david@davidwmeadowslaw.com
        Kelly L Morrison kelly.l.morrison@usdoj.gov
        Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
        Christopher E Prince cprince@lesnickprince.com, jmack@lesnickprince.com;cprince@ecf.courtdrive.com
        Randye B Soref rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com
        Benjamin Taylor btaylor@taylorlawfirmpc.com
        United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
        Emily Young pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com




    This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                            F 9013-3.1.PROOF.SERVICE
DOCS_LA:327335.1 46353/002
